Name: Decision No 1/80 of the EEC-Sweden Joint-Committee of 3 June 1980 amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  tariff policy;  international trade;  Europe
 Date Published: 1980-10-01

 Avis juridique important|21980D1001(04)Decision No 1/80 of the EEC-Sweden Joint-Committee of 3 June 1980 amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 257 , 01/10/1980 P. 0011 - 0011JOINT COMMITTEE DECISION No 1/80 of 3 June 1980 amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as "Protocol 3", and in particular Article 28 thereof, Whereas experience acquired since entry into force of the Agreement shows that the rules of origin laid down for certain products in Protocol 3 must be adapted to take account of the evolution of manufacturing techniques of those products and the international economic conditions concerning trade in those products; Whereas it is now convenient to supplement and modify certain of these rules, HAS DECIDED AS FOLLOWS:Article 1 In List A annexed to Protocol 3 the rule relating to heading No 59.17 shall be replaced by those set out in Annex I to this Decision.Article 2 In List B annexed to Protocol 3 the rule set out in Annex II to this Decision shall be inserted in the appropriate place as determined by the numerical order of the tariff headings.Article 3 This Decision shall enter into force on 1 October 1980. Done at Brussels, 3 June 1980. For the Joint Committee The President B. RABAEUS ANNEX I ANNEX II